DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 refers to “a second sensor”.  It is unclear if this is the same “second sensor” from claim 1 or an additional “second sensor”

Claim 2, 10 recites “the occlusion free-region is a region greater than the first range.”  “The occlusion free region” has not been dimensionally defined i.e. it is impossible to determine what is meant by the region being greater than the first range. Further, if we assume that the region is an area having both a range and azimuthal extent it is impossible to determine whether this limitation recites only a portion of the 

Similarly, claim 3, 11 recites “the processor is further configured to determine the first-sensor occlusion is greater than the first range.”  Occlusion has not been given a dimensional definition.  It is impossible to ascertain what is meant by the occlusion being greater than a range.  

Additional claims are rejected at least for their dependence upon a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luders (US 2017/0115387).

Claim 1: Luders discloses A system comprising:
a first sensor having a first field of view (fig 1E, 1F, para 0027-0032, 0063-0065);
a second sensor having a second field of view, wherein the first field of view overlaps at least a portion of the second field of view (fig 1E, 1F, para 0027-0032, 0063-0065);; and 
a processor configured to:
determine a first-sensor occlusion in the first field of view (para 0027-0032);
determine an occlusion free-region of the first field of view based on data from the second sensor (para 0027-0032)

Claim 2: Luders discloses the first sensor has a first range;
a second sensor has a second range, greater than the first range; and the processor is further configured to determine the occlusion free-region is a region greater than the first range (fig 1E, 1F, para 0027-0032, 0063-0065);

Claim 3: Luders discloses the processor is further configured to determine the first-sensor occlusion is greater than the first range (fig 1E, 1F, para 0027-0032, 0063-0065);

Claim 4: Luders discloses the first field of view is divided into a first plurality of sectors and the second field of view is divided into a second plurality of sectors, and wherein the first-sensor occlusion is determined on a per-sector basis (para 0063-0065, 0109, fig 1E, 3B)

Claim 5: Luders discloses the processor is further configured to: determine an occluded region in the second sensor field of view, based on the first-sensor occlusion; and determine an occlusion free-region of the first field of view based on data from the second sensor that is outside of the range of the first sensor or outside the field of view of the first sensor (fig 1E, 1F, para 0027-0032, 0063-0065);

Claim 6: Luders discloses the first sensor is a LIDAR sensor and the second sensor is a radar sensor (para 0027, 0031 0063-0065, 0069, 0109, 0140, fig 1E, 1F, 3B)

Claim 7: Luders discloses the first sensor is configured with a 360-degree field of view and the second sensor is configured with a 90-degree field of view (para 0063-0065, fig 1E)

Claim 8: Luders discloses the processor is further configured to: determine a second-sensor occlusion in the second field of view; determine an occlusion free-region of the first field of view based on the second-sensor occlusion (fig 1E, 1F, para 0027-0032, 0063-0065);

Claim 9: Luders discloses A method comprising:
receiving first sensor data from a first sensor having a first field of view and a first range (fig 1E, 1F, para 0027-0032, 0063-0065);
receiving second sensor data from a second sensor having a second field of view and a second range (fig 1E, 1F, para 0027-0032, 0063-0065); 
wherein the first field of view overlaps at least a portion of the second field of view and the second range is greater than the first range (fig 1E, 1F, para 0027-0032, 0063-0065);
determining, by a processor, a first-sensor occlusion in the first field of view (para 0027-0032)and
determining, by the processor, an occlusion free-region of the first field of view based on data from the second sensor (para 0027-0032)

Claim 10: Luders discloses determining, by the processor, the occlusion free-region is a region greater than the first range (fig 1E, 1F, para 0027-0032, 0063-0065);

Claim 11: Luders discloses determining, by the processor, the first-sensor occlusion is greater than the first-sensor range (fig 1E, 1F, para 0027-0032, 0063-0065);

Claim 12: Luders discloses the second field of view is divided into a second plurality of sectors, and wherein the first-sensor occlusion is determined on a per-sector basis (para 0063-0065, 0109, fig 1E, 3B)

Claim 13: Luders discloses determining, by the processor, an occluded region in the second sensor field of view, based on the first-sensor occlusion; and determining, by the processor, an occlusion free-region of the first field of view based on data from the second sensor that is outside of the range of the first sensor or outside the field of view of the first sensor (fig 1E, 1F, para 0027-0032, 0063-0065, 0115-0117, 0140);

Claim 14: Luders discloses the first sensor is a LIDAR sensor and the second sensor is a radar sensor (fig 1E, 1F, para 0027-0032, 0063-0065);

Claim 15: Luders discloses the first sensor is configured with a less than 10-degree field of view and the second sensor is configured with a 90-degree field of view (para 0063-0065, fig 1E)

Claim 16: Luders discloses determining, by the processor, a second-sensor occlusion in the second field of view; determining, by the processor, an occlusion free-region of the first field of view based on the second-sensor occlusion (fig 1E, 1F, para 0027-0032, 0063-0065, 0115-0117, 0140);

Claim 17: Luders discloses A vehicle comprising:
a first LIDAR sensor having a first field of view divided into a first set of sectors and a first range (para 0063-0065, 0109, fig 1E, 3B)

at least one radar sensor having a radar-sensor field of view divided into a third set of sectors and a third range, wherein the radar-sensor field of view overlaps at least a portion of the first or second field of view (para 0027, 0031 0063-0065, 0069, 0109, 0140, fig 1E, 1F, 3B) and
a processor configured to:
determine a first-sensor occlusion in the first field of view or second field of view (para 0115-0117)
determine an occlusion free-region of the first field or second field of view based on data from the radar sensor (para 0115-0117, 0140); and
operate the vehicle in an autonomous mode based on determining the occlusion firee-region (para 0005-0008, 0023 autonomous vehicle performing a turning maneuver based on sensor data and occlusion determination)

Claim 18: Luders discloses the first LIDAR sensor is configured with a 360-degree field of view, wherein the second LIDAR sensor is configured with an 8-degree field of view, and the radar sensor is configured with a 90-degree field of view (para 0027, 0031 0063-0065, 0069, 0109, fig 1E, 1F)

Claim 19: Luders discloses determine one of a first-sensor occlusion for each sector in the first field of view and a second-sensor occlusion for each sector in the 

Claim 20: Luders discloses the processor is further configured to determine the occlusion free-region is a region greater than the first range or second range (para 0063-0065, 0069, 0109, 0115-0117, 0140, fig 1E, 1F, 3B)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/PETER M BYTHROW/Primary Examiner, Art Unit 3648